JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed July 21, 2014, be affirmed. Insofar as appellant is seeking habeas corpus relief, the district court correctly held appellant’s habeas petition must be brought in the judicial district that has jurisdiction over his custodian. See Rumsfeld v. Padilla, 542 U.S. 426, 124 S.Ct. 2711, 159 L.Ed.2d 513 (2004); Stokes v. United States Parole Comm’n, 374 F.3d 1235 (D.C.Cir.2004). The district court also correctly dismissed as frivolous appel*547lant’s remaining claims that the Central Intelligence Agency is improperly using “subaural communications and frequencies and bio-electric sensors” to electronically harass him. See Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.